The assessors of Westborough appeal under G. L. c. 58A, 113, from a decision of the Appellate Tax Board granting an abatement of real estate taxes for the year 1973 on refrigeration equipment installed in a frozen food storage warehouse. The taxpayer leased the land and building to a domestic business corporation, and during construction of the building the lessee purchased the refrigeration equipment from a company which installed it. The board took a view and found that the equipment was personal property and should not have been included in the valuation of the real estate under G. L. c. 59, § 3. The rule that land and buildings are properly taxed as a unit “does not apply to machinery used in manufacture, which, if it is not real estate, may be exempt from taxation as personal property under G. L. c. 59, *857§ 5, Sixteenth (3).” Assessors of Dartmouth v. B.A. Simeone, Inc., 359 Mass. 756 (1971), and cases cited. See Assessors of Swampscott v. Lynn Sand & Stone Co., 360 Mass. 595, 597-599 (1971). We think the rule is likewise inapplicable to refrigeration equipment which may be exempt under G. L. c. 59, § 5, Sixteenth (2). Cf. Hopkinton LNG Corp. v. State Tax Comm’n, 372 Mass. 286 (1977) (issue not properly raised). So far as the question whether the equipment was erected on or affixed to the real estate or building is a question of fact, the decision of the board is final. Coomey v. Assessors of Sandwich, 367 Mass. 836, 839 (1975).
Robert J. Gallagher for the Board of Assessors of Westborough.
Robert V. Deiana for the taxpayer.

Decision affirmed.